Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2019

                                       No. 04-19-00267-CR

                                       John Marshall LEE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 00-0495-CR
                        Honorable Gus J. Strauss, Jr., Judge Presiding


                                         ORDER
        On August 1, 2019, we abated this appeal to the trial court to permit the trial court to
conduct a hearing to determine if appellant is entitled to a new trial based on the circumstances
enumerated in Texas Rule of Appellate Procedure 34.6(f), concerning lost and destroyed
reporter’s records. We further ordered the trial court to cause a supplemental clerk’s record to be
filed in this court containing the trial court’s written findings of fact and conclusions of law
addressing the circumstances enumerated in Rule 34.6(f) and whether appellant is entitled to a
new trial. We suspended all appellate deadlines pending further order of this court.

         On August 6, 2019, appellant filed in our court a courtesy copy of a motion he filed in the
trial court. Appellant’s motion states that the trial court clerk advised appellant that the clerk
possessed a copy of the reporter’s record, and the motion requested that the trial court order the
trial court clerk to file the reporter’s record in our court. Appellant also filed in our court a
courtesy copy of a trial court order granting his motion. On August 6, 2019, the trial court clerk
filed in our court two supplemental clerk’s records containing the reporter’s record.

       In light of the foregoing, we deem the appellate record complete. It is ORDERED that
appellant’s brief is due thirty days from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court